Fletcher, J.
It is not necessary to decide whether or not *556the pauper acquired a settlement in West Boylston, as tlie court are of opinion, that such settlement, if gained, was lost by his subsequently acquiring a settlement in Fitchburg.
By the seventh mode mentioned in the statute of 1793, c. 34, § 2, it is provided, that all settled ordained ministers of the gospel shall be deemed to be legally settled in the towns wherein they are or may be settled and ordained; and a similar provision in the Rev. Sts. c. 45, § 1, cl. .7, is as follows: “ Every settled ordained minister of the gospel shall be deemed to have acquired a legal settlement in the town wherein he is or may be settled as a minister.” Under either of the above statutes, a minister who had once been regularly ordained, in a particular town, and who should afterwards be settled in another town as a pastor, with the full character, rights and duties of a pastor, though without a new ordination, or ceremony of induction, and though for a limited time, as for a year, would gain a settlement in the town wherein he should be so settled. It appears by the facts agreed, that the pauper, who had become insane, was regularly settled and ordained as the stated minister of the Baptist society in West Boylston. After he left West Boylston, the Village Baptist society, an incorporated religious society in the town of Fitchburg, by a formal act of the society, chose him to be their pastor, and he immediately entered upon the discharge of the duties of a minister and pastor, over the last-mentioned society and church. There was, to be sure, no new ordination, nor was it necessary that there should be. There was evidence tending to show, and it was maintained in the argument, that he was originally engaged by this society, only for a year. But that his engagement was for a limited time, if it were so, is wholly immaterial. The facts show, clearly and conclusively, that he was duly instituted pastor ive.r the church and society in Fitchburg; that he was fully-inducted into that office, with all its rights and duties; and by being thus settled as minister and pastor, by force of the statutes, he acquired a legal settlement in Fitchburg.
The settlement in Fitchburg of course exempts the town of West Boylston from liability, and judgment must be rendered for the defendants.